                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


IN RE:                                             Case No.8:18-bk-07194-RCT
                                                   Chapter 7
WILLIE J DINKS
AKA WILLIE JAMES DINKS AND
PEARLY M. DINKS
AKA PEARLY MAE DINKS,

            Debtors.
______________________________________/

                                CITIMORTGAGE, INC.’S
                    MOTION FOR RELIEF FROM AUTOMATIC STAY
                      [Re: 1801 E Ohio St, Plant City, Florida 33563]

              NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 21 days
from the date set forth on the attached proof of service, plus an additional three days for
service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of
the Court at 801 N. Florida Avenue, Suite 555, Tampa, FL 33602-3899, and serve a copy on
the movant’s attorney, Wanda D. Murray, at Aldridge | Pite LLP, Fifteen Piedmont
Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305 and any other
appropriate persons within the time allowed. If you file and serve a response within the
time permitted, the Court will either schedule and notify you of a hearing, or consider the
response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do
not oppose the relief requested in the paper, will proceed to consider the paper without
further notice or hearing, and may grant the relief requested.

         CitiMortgage, Inc. (“Movant”), by and through undersigned counsel, files this Motion for

Relief from the Automatic Stay, and in support states as follows:

         1.     The Court has jurisdiction over this matter pursuant to 11 U.S.C. §362, Rule

4001(a) of the Federal Rules of Bankruptcy Procedure, and the various other applicable
provisions of the United States Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and

the laws of the United States of America.

       2.      On August 27, 2018, Debtors filed a voluntary petition for relief pursuant to

Chapter 7 of the United States Bankruptcy Code.

       3.      Movant holds a security interest in Debtors’ real property located at 1801 E Ohio

St, Plant City, Florida 33563 (the “Property”), by virtue of a Mortgage which is recorded in the

Public Records of Hillsborough County, Florida in Book 15930 at Page 0825-0840. Said

Mortgage secures a Note in the amount of $103,828.78. True and correct copies of the relevant

loan documents are attached as Composite Exhibit A.

       4.      The aforementioned Mortgage gives Movant a 1st mortgage position on the

Property legally described as:




       5.      The Property has been claimed exempt by Debtors. Additionally, the Property has

not been abandoned by the Trustee.

       6.      As of October 2, 2018, Debtors are indebted to Movant in the amount of

$73,142.83 principal balance, plus other fees and costs advanced by the mortgagee pursuant to

the loan documents.
       7.      As of October 2, 2018, payments pursuant to the Mortgage have been in default

and remain in default since August 1, 2018.

       8.      Furthermore, according to the Hillsborough County Property Appraiser, the

estimated value of the Property is $57,045.00. See Hillsborough County Property Appraisal

attached as Exhibit B. Thus, there is little to no equity in the Property for the benefit of

unsecured creditors of the estate

       9.      Movant’s security interest in the Property is being significantly jeopardized by

Debtors’ failure to make regular payments under the subject loan documents while Movant is

prohibited from pursuing lawful remedies to protect such security interest.

       10.     Movant respectfully requests that the Court grant it relief from the automatic stay

in this case pursuant to 11 U.S.C. §362(d)(1), for cause, namely the lack of adequate protection

to Movant for its security interest in the Property. The value of the Property is insufficient in and

of itself to provide adequate protection to Movant, which the Bankruptcy Code requires to be

provided.

       11.     Movant further requests that the Court Order entered pursuant to the instant

Motion provide that all communications sent by Movant in connection with proceeding against

the Property including, but not limited to, notices required by state law and communications to

offer and provide information with regard to a potential Forbearance Agreement, Loan

Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan Workout, be

sent directly to Debtors.

       12.     Pursuant to 11 U.S.C. §362(e), Movant hereby requests that in the event a hearing

is necessary, that said hearing be held within thirty (30) days.
       13.     Movant respectfully requests that the Court waive the fourteen (14) day stay of

the Order Granting Relief pursuant to Rule 4001(a)(3) of the Federal Rules of Bankruptcy

Procedure, so that Movant can pursue its in rem remedies without further delay.

       WHEREFORE, Movant respectfully requests that the automatic stay be lifted so that

Movant may be permitted to protect its security interest in the Property outside of the bankruptcy

forum, that in the event that a hearing is necessary on this Motion that it be held within thirty

(30) days, that the Court waive the fourteen (14) day stay and for such further relief as the Court

may deem just and proper.


                                                     Respectfully Submitted:




                                                     Wanda D. Murray
                                                     Bar No.: 566381
                                                     Aldridge Pite, LLP
                                                     Attorney for Movant
                                                     Fifteen Piedmont Center 3575 Piedmont
                                                     Road, N.E., Suite 500 Atlanta, GA 30305
                                                     Phone: (404) 994-7400
                                                     Fax: (619) 590-1385
                                                     Email: WMurray@aldridgepite.com
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Relief
from the Automatic Stay was served electronically or via U.S. Mail, first-class postage prepaid,
to:
DEBTORS ATTORNEY                                   TRUSTEE
(via electronic notice)                            (via electronic notice)

Jordan M Finley                                    Carolyn R. Chaney
Florida Law Advisers, P.A.                         PO Box 530248
2202 North Westshore Boulevard                     St. Petersburg, FL 33747
Suite 200                                          carolyn.chaney@earthlink.net
Tampa, FL 33607
jordan@floridalegaladvice.com                      UNITED STATES TRUSTEE
                                                   (via electronic notice)
DEBTORS
                                                   Department of Justice
Willie J Dinks                                     Middle District of Florida - Tampa Division
Pearly M. Dinks                                    United States Trustee - TPA7/13, 7
1801 E Ohio St                                     Timberlake Annex, Suite 1200
Plant City, FL 33563-6023                          501 E Polk Street
                                                   Tampa, FL 33602
                                                   USTPRegion21.TP.ECF@USDOJ.GOV

Dated: October 29, 2018

                                                   /s/ Wanda D. Murray
                                                   Wanda D. Murray
                                                   Bar No.: 566381
                                                   Aldridge Pite, LLP
                                                   Attorney for Movant
                                                   Fifteen Piedmont Center 3575 Piedmont
                                                   Road, N.E., Suite 500 Atlanta, GA 30305
                                                   Phone: (404) 994-7400
                                                   Fax: (619) 590-1385
                                                   Email: WMurray@aldridgepite.com
